BREWSTER, District Judge.
A petition for rehearing has been filed in this ease by the plaintiff in error, presenting nine distinct grounds upon which the petition is based. Each of these grounds presents a question which was fully discussed in the opinion of this court handed down November 25, 1925.
A consideration of the petition reveals no new matter, nor any errors of sufficient moment to induce a majority of the court to alter or modify any conclusion reached.
In view of such a situation, it seems unnecessary to now deal with or grant a rehearing for .the purpose of further considering the many ramifications of the case, which the petition for rehearing involves.
Petition denied.